917 So.2d 422 (2006)
WOODLANDS GOLF ASSOCIATION, INC., Appellant,
v.
Marilyn BADER, Marilyn (Myra) Berman, Edith Brown, Lila Charles, David Collier, Lawrence Gillman, Howard Gordon, Selma Herbst, Herbert Kislin, Myron Levenson, Joel Lubin, Gerald Locasale, Ronald Mintz, William Morse, Lewis Passman, Archie Ross, Manny Salem, Thomas Schulkind, Stephen Schwartz, Rhoda Seymour, Mark Silverman, Anthony Titone and Taylor White, Appellees.
No. 4D05-1198.
District Court of Appeal of Florida, Fourth District.
January 11, 2006.
Shelly Stirrat and George W. Bush, Jr. of Fox, Wackeen, Dungey, Beard, Sobel & McCluskey, LLP, Stuart, for appellant.
Leonard Wilder of Tucker and Tighe, P.A., Fort Lauderdale, for appellees (withdrawn as counsel after filing brief for appellees Marilyn (Myra) Berman, Lila Charles, Herbert Kislin and Archie Ross.).
PER CURIAM.
Dismissed. See Mendez v. West Flagler Family Association, Inc., 303 So.2d 1 (Fla.1974).
STEVENSON, C.J., FARMER, J., and MARX, KRISTA, Associate Judge, concur.